Citation Nr: 0819477	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility to receive VA dependency and indemnity 
compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The appellant's late spouse served as a member of the 
Organized Defense Volunteers in Kauai, in the Territory of 
Hawaii during World War II in 1942.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied entitlement to DIC 
benefits because the appellant's late spouse did not have 
qualifying service.  


FINDING OF FACT

The appellant's late husband's service as a member of the 
Organized Defense Volunteers in Kauai, in the Territory of 
Hawaii during World War II in 1942, is not qualifying active 
service for purposes of establishing eligibility to VA DIC 
benefits.  


CONCLUSION OF LAW

Basic eligibility to receive VA DIC benefits is not 
established.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.7, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that the military service of her spouse 
meets the requirements for eligibility for VA benefits on the 
basis that he was a "veteran."

The provisions of 38 U.S.C.A. §§ 1310 to 1318, pertaining to 
dependency and indemnity compensation benefits, and 38 
U.S.C.A. § 1542, pertaining to death pension benefits, 
require that the deceased person shall have been a veteran.  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

In this case, the appellant submitted a "Certificate of 
Enrollment" which indicated her deceased spouse had enrolled 
as a Private in the Organized Defense Volunteers, Central 
Pacific Area, in the Kauai Volunteers in December 1942.  The 
appellant also submitted an article from the Social Security 
Administration concerning benefits based on military service, 
and an Identification Certificate from the Territory of 
Hawaii noting that her deceased husband resided there.  Also 
of record is August 1997 correspondence from the State 
Archivist of the State of Hawaii's Department of Accounting 
and General Services, noting that the Organized Defense 
Volunteers was a civilian military defense force organized in 
1942 under the authority of the Commanding General, Hawaiian 
Department, U.S. Army, and was under the operational control 
of the Military Governor of Hawaii.  Attached to this 
correspondence is a photocopy of documentation explaining the 
purpose and scope of the civilian military defense volunteers 
in the Territory of Hawaii during World War II.  The document 
indicates that the Kauai volunteers was an infantry regiment 
organized on March 7, 1942.  By June 1, 1942, there were 89 
officers and 2409 enlisted men enrolled.  The appellant has 
not contended that her spouse served in any other capacity 
than with the Kauai Volunteers.

Notably, 38 C.F.R. 3.7 provides a comprehensive list of 
individuals and groups that are considered to have performed 
active military, naval, or air service, and Kauai Volunteers 
is not listed in this group.  Additionally, Kauai Volunteers 
is not listed in 38 C.F.R. 3.40, which describes various 
types of Philippine service that provides eligibility for VA 
benefits.

Under the facts of this case, the applicable criteria are 
clear and dispositive. Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The law does not show that the appellant's spouse's 
service with the Kauai Volunteers has been deemed active 
military service such that the appellant is eligible for VA 
death benefits, and her claim must be denied.  38 U.S.C.A. § 
107.

The regulations governing VA's duties to notify and assist 
claimants are not applicable to the present claim, as it is a 
question of law whether the appellant's late husband's 
service qualifies as active service for VA benefits.  See 
Manning v. Principi, 16 Vet. App. 534 (2002).  

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  As 
explained above, there is no legal basis to grant the present 
claim.  

That notwithstanding, the RO explained, in March 2006 
correspondence to the appellant, that the only proof of 
service of record showed that the appellant's spouse had 
served with the Kauai Volunteers, which was not considered 
active military service.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  


ORDER

Basic eligibility for VA DIC benefits is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


